DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 29, 2021 has been entered.

Response to Amendment
This action is in response to the Applicant’s amendment filed on January 29, 2021. Claims 1-20 are pending and will be considered for examination. 
      
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1, 9, and 17. All other claims are dependent of these independent claims.  
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 1, 9, and 17 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 
Specifically, the limitations of claim 6 of the 03/23/2017 claim set have been brought into the 01/29/2021 amended claims 1, 9, and 17. Although the limitations of claim 6 of the 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

"Semantic Sciences Ships SemBuy 3.0 Catalog Engine Replacement for eMPC; Users Realize Greater Accuracy and Faster Availability of Product Catalogs", by Business Editors (“Editors”). Editors generally teaches incorporating data from external sources into a consolidated product catalog (page 1). However, Editors fails to teach or render obvious the other elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625